Case: 1:20-cr-00077-TSB Doc #: 58 Filed: 09/03/20 Page: 1 of 1 PAGEID #: 1390

                                                                                                     FILED
                                                                                              RICHARD W. ~: ,~CH.
                                                                                               C'L ER'··r. u· .· t-.. ,1. 1,•J1•l,
                                                                                                                             ,.)..,..



                         IN THE UNITED STATES DISTRICT COURT
                                                                                             ~U20SEP -3 PM 2: 29
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,

                Plaintiff,

        vs.
                                                                   Case No. I :20-cr-00077(1)
LARRY HOUSEHOLDER
                Defendant.


  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

Pursuant to the CARES Act H.R.748 § 15002 et seq, and in accordance with General Order 20-07, this

Court finds that the Defendant (or the Juvenile), after consultation with counsel, has consented to the use

of video conferencing to conduct the Initial Appearance and Arraignment held today.


      Accordingly, the proceeding held on this date may be conducted by:


       ✓      video teleconference


              teleconference, because video teleconferencing is not reasonably available for the

               following reasons:

                       that the defendant is detained at a facility that is lacking video

                        teleconferencing capability.

                       other.

               IT IS SO ORDERED.

                                                    ~a/UL· ~
                                                        tepha°eK. Bowman 1
                                                                                            lnwmL,_,
                                                       United States Magistrate Judge
              9/3-/()o
DATE: - --'-#,- -,+ --- - --
